DETAILED ACTION
This office action is in response to application filed on June 26, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/26/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Preliminary amendments filed on June 26, 2020 have been entered.
The specification has been amended.
Claims 1-15 have been examined.

Specification
The disclosure is objected to because of the following informalities:
Paragraphs [0012] and [0013] recite similar language. 
[0045]: language “FIG. 1 shows a perspective view of an outer appearance of an air conditioner of according to an embodiment of the disclosure” should read “FIG. 1 shows a perspective view of an outer appearance of an air conditioner 
[0071]: language “The processor 410 performs control for operating generating elements of the air conditioner 100” should read “The processor 410 performs control for operating general elements of the air conditioner 100” in accordance with language recited in [0053]. 
[0083]: language “Besides, the performance of the air conditioner 100 may be nonlinearly decreased (see ‘910’) …” should read “Besides, the performance of the air conditioner 100 may be nonlinearly decreased (see ‘ 920’) …”
[0083]: language “… the air conditioner 100 with accumulated ultrafine dust of 10 mg may be different in performance” should read “… the air conditioner 100 with accumulated ultrafine dust of 2.5 mg may be different in performance” in accordance with description of ultrafine dust at [0063].
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim language “a fan driver configured to drive air …” should read “a fan driver configured to drive the 
Claim language “a sensor configured to detect a foreign material in air” should read “a sensor configured to detect a foreign material in the air”.
Claim language “a processor … the foreign material in air …” should read “a processor … the foreign material in the air …”
Appropriate correction is required.

Claim 3 is objected to because of the following informalities:
Claim language “the sensor is configured to emit a laser to air and detects a scattering level of a laser reflected from the foreign material” should read “the sensor is configured to emit a laser to the air and detect a scattering level of [[a]] the laser reflected from the foreign material”.
Appropriate correction is required.

Claim 4 is objected to because of the following informalities:
Claim language “… to filter air introduced through the inlet” should read “… to filter the air introduced through the inlet”.
Appropriate correction is required.

Claim 7 is objected to because of the following informalities:
Claim language “the sensor is configured to detect a foreign material in air in a channel between the inlet and the filter” should read “the sensor is configured to detect [[a]] the foreign material in the air in a channel between the inlet and the filter”.
Appropriate correction is required.

Claim 10 is objected to because of the following informalities:
Claim language “… and the mass concentration of the foreign material in air” should read “… and the mass concentration of the foreign material in the air”.
Appropriate correction is required.

Claim 12 is objected to because of the following informalities:
Claim language “storing information about mass concentration of a foreign material in air, which is introduced through an inlet of the housing and detected by the sensor, in the storage” should read “storing, in the storage, information about mass concentration of a foreign material in air, the air being introduced through an inlet of the housing and detected by the sensor.
Appropriate correction is required.

Claim 13 is objected to because of the following informalities:
Claim language “by the sensor, obtaining detection information by detecting a laser reflected from the foreign material” should read “, by the sensor, detection information by detecting a laser reflected from the foreign material”.
Appropriate correction is required.

Claim 14 is objected to because of the following informalities:
Claim language “by the sensor, emitting a laser to air and detecting a scattering level of a laser reflected from the foreign material” should read “, by the sensor, a laser to air and detecting a scattering level of [[a]] the laser reflected from the foreign material”.
Appropriate correction is required.

Claim 15 is objected to because of the following informalities:
Claim language “storing preset information about a correlation between the mass concentration of the foreign material and a remaining life of the filter, in the storage” should read “storing, in the storage, preset information about a correlation between the mass concentration of the foreign material and a remaining life of the filter.
Appropriate correction is required.

Examiner’s Note
Claims 1-15 were evaluated for patent eligibility under 35 U.S.C. 101 using the SUBJECT MATTER ELIGIBILITY TEST FOR PRODUCTS AND PROCESSES described in the 2019 Revised Patent Subject Matter Eligibility Guidance to determine patent eligibility under 35 U.S.C. 101. 
Essentially, the examiner submits that under step 2A of the Subject Matter Eligibility Test, claim 1 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that applies the judicial exception with, or by use of, a particular machine (e.g., an air conditioner), therefore the claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Similarly, the examiner submits that under step 2A of the Subject Matter Eligibility Test, claim 12 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that applies the judicial exception with, or by use of, a particular machine (e.g., an air conditioner), therefore the claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Regarding the dependent claims 2-11 and 13-15, they were found to be patent eligible under 35 U.S.C. 101 by incorporating the eligible subject matter of their corresponding independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20190154290 A1), hereinafter ‘Kim’.
Regarding claim 1. (Original) 
Kim discloses:
An air conditioner (Figs. 1-7 and 9, [0002], [0027]-[0033], [0035]: different perspective views of an air conditioner are illustrated) comprising:
a housing (Figs. 1, 3, item 4 – ‘casing’) comprising an inlet (Figs. 3-4, item 16 – “sucking body”) and an outlet (Figs. 1-6, items 43 and 53 – “air outlets”) through which air is introduced ([0075]: the casing includes a sucking body through which air is sucked into the inside of the air conditioner) and discharged ([0054], [0093], [0109]: discharging units include air outlets to discharge air to the outside); 
a fan driver (Figs. 2-4, item 5 – ‘blower’) configured to drive air introduced through the inlet to be discharged through the outlet ([0059], [0070], [0078]: blower sucks air from a rear side and blows the air to the air discharging units for discharge to the outside (see [0093] and [0109])); 
the air conditioner includes a purifying unit that contains at least one filter to filter foreign materials out of the air passing therethrough); 
a sensor (Fig. 7, item 215b; Fig. 9, item 215 – “sensor unit”) configured to detect a foreign material in air ([0162]-[0164], [0181]-[0182]: an air quality sensor is disposed in a predetermined area of the casing, and used to measure indoor air quality (see also [0232]-[0234])); 
a storage (Fig. 9, item 250 – ‘memory’) configured to store information ([0186], [0193]-[0195]: data measured by the air quality sensor, as well as computed data are stored in memory (see also [0264], [0270])); and
a processor (Fig. 9, item 240 – ‘controller’, [0025], [0181], [0298]: air conditioner includes a controller (or processing device or processor) for controlling overall operations) configured to 
control the storage to store information about mass concentration of the foreign material in air detected by the sensor ([0025], [0181], [0195]: memory stores data sensed by the sensor unit, with the processing unit or processor executing the corresponding instructions, which implies that the controller controls the memory to store the sensor data (see also [0263]-[0264] regarding the controller controlling the air quality sensor, which data is stored in memory)).

Kim does not explicitly disclose: 
calculate a remaining life of the filter based on the information stored in the storage.  

	However, Kim teaches:
“In this scenario, the controller 240 may perform control so as to calculate a filter contamination level based on data measured by the air quality sensor during operation
of the air conditioner 1, and also based on an operating time of the air conditioner 1. Then, the controller 240 combines the calculated filter contamination level with a pre–stored filter contamination level. The pre-stored filter contamination level may represent a level of filter contamination that is already stored in the filter prior to the calculation. For example, combining the calculated filter contamination level with the pre-stored filter contamination level may involve adding the calculated filter contamination level with the pre-stored filter contamination level, or may involve other suitable combinations of the two levels. Then, if the combined (e.g., added-up) filter contamination level satisfies at least one filter replacement condition, then the controller 240 outputs filter replacement indicator information” ([0183]-[0184]: the controller calculates a filter contamination level based on data measured by the air quality sensor during operation of the air conditioner, as well as using pre-stored filter contamination level); and
“As described above, the controller 240 may anticipate a filter replacement time by estimating a filter contamination level, so that a time for indicating the need for filter replacement is determined more accurately” ([0246]: the controller anticipates a filter replacement time (analogous to remaining life of the filter) based on the filter contamination level (see also [0241], [0275])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim to configure the processor to calculate 

Regarding claim 4. (Original) 
Kim discloses all the features of claim 1 as described above.
Kim further discloses:
the filter is provided at a side of the inlet, and configured to filter air introduced through the inlet ([0076], [0163], [0167]: the purifying unit (see Figs. 3-4), which includes the filters, is located in the sucking body, at a side of the inlet; the filters filter foreign material out of air passing therethrough).  

Regarding claim 5. (Original) 
Kim discloses all the features of claim 1 as described above.
Kim further discloses:
the sensor is provided in a space isolated from a channel (Fig. 7, item 215b; [0162]: the air quality sensor is disposed in a predetermined area of the casing).  

Regarding claim 6. (Original) 
Kim discloses all the features of claim 1 as described above.
Kim further discloses:
the purifying unit (see Figs. 3-4), is located in the sucking body, near the inlet; the air quality sensor is disposed on the side of the air inlet of the purifying unit).  

Regarding claim 9. (Original) 
Kim discloses all the features of claim 1 as described above.
Kim further discloses:
the processor is configured to calculate accumulated dust quantity of the filter based on the information stored in the storage (Fig. 10, items S1030 and S1040; [0265], [0271]: the controller calculates a filter contamination level based on the sensor data (amount of dust, see [0233]), and combines this result to a pre-stored filter contamination level representing a level of filter contamination already stored prior to the calculation).  

Regarding claim 10. (Original) 
Kim discloses all the features of claim 9 as described above.
Kim further discloses:
the processor is configured to calculate the accumulated dust quantity based on use time of the air conditioner, an air volume value, and the mass concentration of the foreign material in air ([0245], [0265]-[0268]: controller multiplies quantity of airflow (amount of dust, see [0233] - air volume value) by the operating time (use time of the air conditioner) to determine the quantity of introduced air, which is multiplied by the air pollution level (mass concentration of the foreign material in air) to obtain the filter contamination level (accumulated dust quantity) (see also [0271] regarding combining the calculates filter contamination level to a pre-stored filter contamination level)).  

Regarding claim 11. (Original) 
Kim discloses all the features of claim 10 as described above.
Kim further discloses:
the processor is configured to compensate for the air volume value based on at least one of the use time or the accumulated dust quantity ([0245], [0265]-[0268]: controller multiplies quantity of airflow (amount of dust, see [0233] - air volume value) by the operating time (use time of the air conditioner) to determine the quantity of introduced air, which is multiplied by the air pollution level (mass concentration of the foreign material in air) to obtain the filter contamination level (accumulated dust quantity); the examiner interprets that by multiplying the quantity of airflow (amount of dust) by the operating time (use time of the air conditioner), the air volume value is compensated).  

Regarding claim 12. (Original) 
Kim discloses:
A method (Fig. 10, [0261]: a method for controlling an air conditioner is presented) of controlling an air conditioner (Figs. 1-7 and 9, [0002], [0027]-[0033], [0035]: different perspective views of an air conditioner are illustrated) comprising a housing (Figs. 1, 3, item 4 – ‘casing’, [0070]: the air conditioner includes a casing), a fan driver (Figs. 2-4, item 5 – ‘blower’, [0070]: the air conditioner includes a blower), a filter (Fig. 8, [0076], the air conditioner includes a purifying unit that contains at least one filter to filter foreign materials out of the air passing therethrough), a sensor (Fig. 7, item 215b; Fig. 9, item 215 – “sensor unit”; [0162]-[0164], [0181]-[0182]: an air quality sensor is disposed in a predetermined area of the casing, and used to measure indoor air quality (see also [0232]-[0234])), and a storage (Fig. 9, item 250 – ‘memory’; [0186], [0193]-[0195]: data measured by the air quality sensor, as well as computed data are stored in memory (see also [0264], [0270])), the method comprising: 
storing information about mass concentration of a foreign material in air, which is introduced through an inlet (Figs. 3-4, item 16 – “sucking body”; [0076], [0163]: the purifying unit (see Figs. 3-4), is located in the sucking body, near the inlet; the air quality sensor is disposed on the side of the air inlet of the purifying unit) of the housing and detected by the sensor, in the storage ([0025], [0181], [0195]: memory stores data sensed by the sensor unit (see also [0263]-[0264] regarding the controller controlling the air quality sensor, which data is stored in memory)).  

Kim does not explicitly disclose: 
calculating a remaining life of the filter based on the stored information.  

	However, Kim teaches:
“In this scenario, the controller 240 may perform control so as to calculate a filter contamination level based on data measured by the air quality sensor during operation
of the air conditioner 1, and also based on an operating time of the air conditioner 1. Then, the controller 240 combines the calculated filter contamination level with a pre–the controller calculates a filter contamination level based on data measured by the air quality sensor during operation of the air conditioner, as well as using pre-stored filter contamination level); and
“As described above, the controller 240 may anticipate a filter replacement time by estimating a filter contamination level, so that a time for indicating the need for filter replacement is determined more accurately” ([0246]: the controller anticipates a filter replacement time (analogous to remaining life of the filter) based on the filter contamination level (see also [0241], [0275])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim to calculate a remaining life of the filter based on the stored information, in order to determine the time for filter replacement more accurately, while maximizing an air conditioning function and efficiency, as well as preventing degradation in performance of the air conditioner, as discussed by Kim ([0246]-[0249]).

Claims 2-3, 7 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Spruit (US 20190285753 A1), hereinafter ‘Spruit.
Regarding claim 2. (Original) 
Kim discloses all the features of claim 1 as described above.
Kim does not disclose:
the sensor is configured to obtain detection information by detecting a laser reflected from the foreign material, and 
the processor is configured to identify the mass concentration of the foreign material based on the detection information obtained by the sensor.  

	Spruit teaches:
“FIG. 14 shows a principal sketch of an air conditioning system 200. The air conditioning system 200 comprises an air mover 210 (e.g. fan) a filter system 220 and a laser sensor module according to any one of the embodiments described above. The fan and the filter system 220 are arranged in e.g. a tube in which the air flows. The fan accelerates the air along the axis of the tube such that the direction of movement of the particle is known. The laser sensor module determines particle density and velocity of the particles. The particle density and/or the velocity of the particles may be used in order to determine whether the filter system 220 is contaminated or not” ([0097]: an air conditioning system uses a laser sensor to determine particle density by emitting laser light and receiving reflected laser light (see [0032]-[0037]) in order to determine whether or not the filter should be replaced (see also [0027]-[0028])).


Regarding claim 3. (Original) 
Kim discloses all the features of claim 1 as described above.
Kim does not disclose:
the sensor is configured to emit a laser to air and detects a scattering level of a laser reflected from the foreign material, and 
the processor is configured to identify the mass concentration of the foreign material based on the detected scattering level.  

Spruit teaches:
“FIG. 14 shows a principal sketch of an air conditioning system 200. The air conditioning system 200 comprises an air mover 210 (e.g. fan) a filter system 220 and a laser sensor module according to any one of the embodiments described above. The fan and the filter system 220 are arranged in e.g. a tube in which the air flows. The fan accelerates the air along the axis of the tube such that the direction of movement of the particle is known. The laser sensor module determines particle density and velocity of the an air conditioning system uses a laser sensor to determine particle density by emitting laser light and receiving reflected (scattered) laser light (see [0032]-[0037], [0066]) in order to determine whether or not the filter should be replaced (see also [0027]-[0028])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim in view of Spruit to configure the sensor to emit a laser to air and detects a scattering level of a laser reflected from the foreign material, and to configure the processor to identify the mass concentration of the foreign material based on the detected scattering level, in order to implement useful sensor data for determination of filter condition, as discussed by Spruit ([0028], [0097]).

Regarding claim 7. (Original) 
Kim discloses all the features of claim 6 as described above.
Kim does not disclose:
the sensor is configured to detect a foreign material in air in a channel between the inlet and the filter.  

Spruit teaches:
“FIG. 14 shows a principal sketch of an air conditioning system 200. The air conditioning system 200 comprises an air mover 210 (e.g. fan) a filter system 220 and a laser sensor module according to any one of the embodiments described above. The fan and the filter system 220 are arranged in e.g. a tube in which the air flows. The fan air enters (see arrow in Fig. 14) a tube in an air conditioning system, the tube containing the filter; the air conditioning system uses a laser sensor to determine particle density in the tube (see Fig. 14); examiner interprets the inlet to be located at the right side of the tube for allowing the air to enter the air conditioning system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim in view of Spruit to configure the sensor to detect a foreign material in air in a channel between the inlet and the filter, in order to provide reference measurements of particle density encountered by the filter for determination of actual filter efficiency.

Regarding claim 13. (Original) 
Kim discloses all the features of claim 12 as described above.
Kim does not disclose:
by the sensor, obtaining detection information by detecting a laser reflected from the foreign material; and 
identifying the mass concentration of the foreign material based on the detection information obtained by the sensor.  

	Spruit teaches:
an air conditioning system uses a laser sensor to determine particle density by emitting laser light and receiving reflected laser light (see [0032]-[0037]) in order to determine whether or not the filter should be replaced (see also [0027]-[0028])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim in view of Spruit to obtain, by the sensor, detection information by detecting a laser reflected from the foreign material; and to identify the mass concentration of the foreign material based on the detection information obtained by the sensor, in order to implement useful sensor data for determination of filter condition, as discussed by Spruit ([0028], [0097]).

Regarding claim 14. (Original) 
Kim discloses all the features of claim 12 as described above.
Kim does not disclose:
by the sensor, emitting a laser to air and detecting a scattering level of a laser reflected from the foreign material; and 


Spruit teaches:
“FIG. 14 shows a principal sketch of an air conditioning system 200. The air conditioning system 200 comprises an air mover 210 (e.g. fan) a filter system 220 and a laser sensor module according to any one of the embodiments described above. The fan and the filter system 220 are arranged in e.g. a tube in which the air flows. The fan accelerates the air along the axis of the tube such that the direction of movement of the particle is known. The laser sensor module determines particle density and velocity of the particles. The particle density and/or the velocity of the particles may be used in order to determine whether the filter system 220 is contaminated or not” ([0097]: an air conditioning system uses a laser sensor to determine particle density by emitting laser light and receiving reflected (scattered) laser light (see [0032]-[0037], [0066]) in order to determine whether or not the filter should be replaced (see also [0027]-[0028])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim in view of Spruit to emit, by the sensor, a laser to air and detect a scattering level of a laser reflected from the foreign material; and identify the mass concentration of the foreign material based on the detected scattering level, in order to implement useful sensor data for determination of filter condition, as discussed by Spruit ([0028], [0097]).

Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Cho (KR 20150139663 A, see translation), hereinafter ‘Cho.
Regarding claim 8. (Original) 
Kim discloses all the features of claim 1 as described above.
Kim does not disclose:
the storage is configured to store preset information about a correlation between the mass concentration of the foreign material and a remaining life of the filter, and 
the processor is configured to identify the remaining life of the filter based on the stored information.  

Cho teaches:
“In step 205, the water treatment apparatus measures the initial pressure difference and the flow rate for a predetermined time in the initial installation step, and outputs alarm information indicating the initial measurement result. Then, in step 207, the water treatment apparatus checks one filter having a graph matching the initial measurement result based on the flow-differential pressure correlation graph of various filters in the initial use state stored in the memory in step 207, select the flow-to-differential pressure correlation graph at the time of replacement of the filter. The water treatment device regards the internal filter as the same filter as the identified filter. Then, in step 209, the water treatment apparatus measures the differential pressure and the flow rate for a predetermined period at a predetermined period. Then, the water treatment apparatus checks in step 211 whether the differential pressure and the flow rate measured for a predetermined period at a predetermined period match the flow-differential pressure determination of a filter replacement timing (analogous to remaining life of the filter) in a water purifier (see p. 1, section “Technical Field”; analogous to air conditioner) is performed by measuring differential pressure and flow rate (analogous to mass concentration) and matching this information to stored graphs of flow-differential pressure correlations of various filters).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim in view of Cho to configure the storage to store preset information about a correlation between the mass concentration of the foreign material and a remaining life of the filter, and to configure the processor to identify the remaining life of the filter based on the stored information, in order to determine the exact filter replacement timing based on the stored information, as discussed by Cho (p. 4, par. 8).

Regarding claim 15. (Original) 
Kim discloses all the features of claim 12 as described above.

storing preset information about a correlation between the mass concentration of the foreign material and a remaining life of the filter, in the storage; and 
identifying the remaining life of the filter based on the stored information.

Cho teaches:
“In step 205, the water treatment apparatus measures the initial pressure difference and the flow rate for a predetermined time in the initial installation step, and outputs alarm information indicating the initial measurement result. Then, in step 207, the water treatment apparatus checks one filter having a graph matching the initial measurement result based on the flow-differential pressure correlation graph of various filters in the initial use state stored in the memory in step 207, select the flow-to-differential pressure correlation graph at the time of replacement of the filter. The water treatment device regards the internal filter as the same filter as the identified filter. Then, in step 209, the water treatment apparatus measures the differential pressure and the flow rate for a predetermined period at a predetermined period. Then, the water treatment apparatus checks in step 211 whether the differential pressure and the flow rate measured for a predetermined period at a predetermined period match the flow-differential pressure correlation graph of the selected replacement timing state. That is, it is checked whether or not the differential pressure and the flow rate measured during a predetermined period of time in a predetermined period match any point on the flow-differential pressure correlation graph of the selected replacement timing state. If it is determined in step 211 that the differential pressure and the flow rate measured during the predetermined period determination of a filter replacement timing (analogous to remaining life of the filter) in a water purifier (see p. 1, section “Technical Field”; analogous to air conditioner) is performed by measuring differential pressure and flow rate (analogous to mass concentration) and matching this information to stored graphs of flow-differential pressure correlations of various filters).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim in view of Cho to store, in the storage, preset information about a correlation between the mass concentration of the foreign material and a remaining life of the filter; and to identify the remaining life of the filter based on the stored information, in order to determine the exact filter replacement timing based on the stored information, as discussed by Cho (p. 4, par. 8).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim; Myongsun et al., US 10914483 B2, Artificial intelligence air conditioner and control method thereof
Reference discloses an air conditioner having an air quality sensor to measure foreign material accumulation in a filter in order to determine a filter contamination level for indication of a filter replacement time.
Aiken; Geoffrey et al., US 8243274 B2, Portable diesel particulate monitor
Reference discloses a diesel particular matter monitor that can be incorporated into an HVAC system.
TRENCH ROCA LLUÍS, EP 3367183 A1, A METHOD FOR REMOTELY CONTROLLING AN AIR PURIFICATION DEVICE
Reference discloses a methods for controlling an air purification device remotely, using a laser dust sensor for real-time collection of PM2.5 concentration content, while also providing an indication of filter replacement.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA CORDERO whose telephone number is (571)272-9969.  The examiner can normally be reached on 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW SCHECHTER can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/LINA M CORDERO/Primary Examiner, Art Unit 2857